Citation Nr: 0513379	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-36 167	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 70 percent rating for 
residuals of a traumatic brain injury effective from 
February 1, 2003, to include the question of entitlement to 
an evaluation in excess of 30 percent from February 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, his mother, and his sister


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from September 1993 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that reduced the evaluation assigned for 
residuals of a traumatic brain injury from 70 to 30 percent 
effective February 1, 2003

In September 2004, the Board remanded the appeal to provide 
the veteran with a hearing that he had requested.  In March 
2005, that hearing was held by the undersigned.

At his March 2005 personal hearing, the veteran filed claims 
of entitlement to service connection for a back disorder and 
numbness in the upper extremities as well as a claim of 
entitlement to an increased rating for service-connected 
headaches.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
been the law of the land for several years.  However, the RO 
has yet to provide the veteran with notice of the VCAA and 
the effect it had on his claim.  Therefore, a remand to 
provide the veteran with VCAA notice is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, on remand, VA should: (1) notify the claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notify him of the 
information and evidence that VA will seek to provide; (3) 
notify him of the information and evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
pertinent evidence in his possession that has yet to be 
submitted.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board also finds that, on remand, the RO should also 
obtain and associate with the claims file the veteran's VA 
vocational rehabilitation file.  38 U.S.C.A. § 5103A(b) (West 
2002).  

Finally, in light of the nature of the appellant's appeal, 
i.e., entitlement to the restoration of a 70 percent 
evaluation for residuals of a traumatic brain injury, to 
include the question of entitlement to an evaluation in 
excess of 30 percent for same, the undersigned finds that 
based on the veteran's sworn testimony, the testimony offered 
on his behalf by his family, as well as the claimant's 
submission of additional clinical evidence from May 2004, 
that a new compensation examination would be of benefit in 
determining the proper rating warranted.

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation file.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
for restoration, to include the claim for 
an increased rating.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should then schedule the 
veteran for VA psychiatric and 
psychological evaluations in order to 
determine the nature and extent of his 
traumatic brain injury residuals since 
February 2033.  All indicated psychiatric 
and psychological studies must be 
conducted, and the results of those 
studies explained in full.  The veteran's 
claims folder, to include his vocational 
rehabilitation file, must be made 
available to and reviewed by the 
examiners.  The examiners must offer an 
opinion addressing how the veteran's 
brain injury residuals since February 
2003 have affected his ability to secure 
substantially gainful employment as well 
as his ability to participate in a 
program of rehabilitative training that 
would lead to substantially gainful 
employment.  A complete rationale for any 
opinion offered must be provided.

3.  The RO should review the medical 
examinations to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


